Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 10 and 12  of U.S. Patent No. 11392243 in view of Chen et al (US 10732460).

Claim 1of the present application  is mostly  met by claim 1 of the patent. Claim 1of the patent does not  teach “a plurality of color filters disposed on the touch sensor and the light emitting element.


	Chen et al (US 10732460) teach the following:
a quantum dot color filter array 200 may include one or more LEDs configured to emit blue light having a wavelength of between about 400 nanometers to about 450 nanometers, a light guide configured to propagate the blue light, the light guide disposed adjacent to a polarizer layer, a touch sensor layer disposed on the light guide [0043].

It would have been obvious to combine claim 1 of the patent with Chen’s color filter array 200, the use of which helps produce a more efficient output color as taught by Chen et al.

Claim 2 of the present application is met by claim 7 of the patent.
Claim 3 of the present application is met by claim 2 of the patent.
Claim 4 of the present application is met by claim 3 of the patent.
Claim 5 of the present application is met by claim 4 of the patent.
Claim 6 of the present application is met by claim 1 of the patent.
Claim 7 of the present application is met by claim 8 of the patent.
Claim 9 of the present application is met by claim 9 of the patent.
Claim 10 of the present application is met by claim 10 of the patent.
Claim 11of the present application is met by claim 12 of the patent.

Allowable Subject Matter
4.	Claims 12-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 12, the prior art does not teach a low-voltage supply line disposed on the substrate and below the first dam and the second dam.
Regarding claim 13, the prior art does not teach an auxiliary electrode disposed between the low-voltage supply line and a cathode of the light-emitting element, and electrically connecting the low-voltage supply line and the cathode to each other.
Regarding claim 14, the prior art does not teach wherein the second dam includes a first sub-dam and a second sub-dam, and the auxiliary electrode is partially disposed between the first sub-dam and the second sub-dam.
Regarding claim 15, the prior art does not teach wherein the auxiliary electrode is at least partially disposed on a side surface of the first sub-dam of the second dam.
Regarding claim 16, the prior art does not teach , wherein the second dam covers a side surface of the low-voltage supply line.
Regarding claim 17, the prior art does not teach wherein the low-voltage supply line is formed of a same material as a source electrode and a drain electrode of the thin-film transistor.
Regarding claim 18, the prior art does not teach a plurality of black matrices between the plurality of color filters.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	October 11, 2022